UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 16, 2009 (September 15, 2009) ZIONS BANCORPORATION (Exact name of registrant as specified in its charter) UTAH 001-12307 87-0227400 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) ONE SOUTH MAIN, SUITE 1500, SALT LAKE CITY, UTAH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 801-524-4787 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01Regulation FD Disclosure On September 15, 2009, holders of the September 15, 2015 series of Zions Bancorporation subordinated notes (CUSIP: 989701 AJ6) that are convertible into the company’s Series A or Series C preferred stock converted $0.4 million principal amount of the notes into 17,320 depositary shares each representing a 1/40th interest in a share of Series C preferred stock (representing 433 shares of Series C preferred stock in the aggregate).No note holders elected to convert into Series A preferred stock.The converted notes constitute approximately 0.04% of the original combined $1.17 billion principal amount of all three series of convertible subordinated notes. The cumulative amount of subordinated notes converted during the third quarter of 2009 equaled $27.8 million, all of which converted into the company’s Series C preferred stock, equaling 1,110,280 depositary shares each representing a 1/40th interest in a share of Series C preferred stock (representing 27,757 shares of Series C preferred stock in the aggregate).The third quarter converted notes constitute approximately 2.37% of the original $1.17 billion principal amount of the convertible subordinated notes. The conversion dates for the convertible subordinated notes occur only on semi-annual interest payment dates. The next such dates are: ·November 15, 2009 for convertible 5.65% notes due on May 15, 2014; ·November 16, 2009 for convertible 5.50% notes due on November 16, 2015. ·March 15, 2010 for convertible 6.00% notes due on September 15, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZIONS BANCORPORATION Date: September 16, 2009 By: /s/THOMAS E. LAURSEN Name: Thomas E. Laursen Title:Executive Vice President and General Counsel
